Citation Nr: 1217785	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for subacute peripheral neuropathy.

3.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the following decision, the Board partially vacates its September 2010 remand of the claims for service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne.  [The Board's September 2010 denial of service connection for degenerative disc disease of the lumbar and cervical spine, osteoarthritis of multiple joints, and acid reflux disease; and, the grant of service connection for residuals of prostate cancer, to include urinary incontinence and frequency as residuals of prostate cancer, and erectile dysfunction as a residual of prostate cancer, is not vacated.]  


FINDINGS OF FACT

1.  On September 20, 2010, the Board issued a remand of the issues of entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne for the issuance of a statement of the case (SOC).

2.  On November 3, 2009, however, the RO had issued an SOC.  


CONCLUSION OF LAW

Partial vacatur of the September 20, 2010, Board decision and remand addressing the issues of service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne is warranted.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the veteran or his representative, or on the Board's own motion, when a veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  Examples of circumstances in which denial of due process of law will be conceded include when a required supplemental statement of the case (SSOC) was not provided.  38 C.F.R. § 20.904(a)(2).

The Veteran was denied service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne in a February 21st, 2007 rating action.  Notice of that determination was furnished to the Veteran on February 27, 2007.  The Veteran filed a timely notice of disagreement as to the denial of those issues, which was received at the RO on February 27, 2008.  Thereafter, the RO issued an SOC as to those issues on November 3, 2009.  The Veteran then submitted a statement--liberally construed as a substantive appeal--that was received by the AMC on November 25, 2009.  

Review of the Board's Veterans Appeals Control and Locator System (VACOLS) indicates that the RO closed out the Veteran's appeal as to these issues in January 2010 for the failure to file a substantive appeal.  However, it appears that correspondence received from the Veteran on November 25, 2009 was either not received by the RO as it is date stamped as being received by the AMC, or the RO did not construe the correspondence as a substantive appeal.  In either event, the Board concludes that the Veteran's appeal of the claims for service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne should not have been closed out and that those issues are properly before the Board.  

As the Board's September 20, 2010, remand improperly remanded the issues of entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne for the issuance of an SOC because one had already been issued, the Board concludes that the Veteran has been denied due process of law.  In order to insure compliance with due process requirements, in accordance with 38 C.F.R. § 20.904, the Board's September 20, 2010, remand for the issues of entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne, is hereby vacated.  


ORDER

The September 20, 2010, Board remand addressing the issues of entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne is vacated.


REMAND

Regrettably, the Board finds that a remand is necessary for further evidentiary development of the issues of entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne.  Specifically, review of the record indicates that the Veteran's complete VA treatment records have not been obtained.  The Veteran receives continuous treatment from the VA Medical Center (VAMC) in Chillicothe, Ohio.  Indeed, consistent treatment records dated from December 2003 to August 2007 have been obtained and associated with the Veteran's VA claims folder.  However, additional treatment records that are sporadically dated between March 2006 and August 2009 have also been obtained and associated with his file.  However, it is not clear from the record that the entirety of the Veteran's pertinent treatment records dated after August 2007 have been obtained.  Accordingly, ongoing treatment records since August 2007 should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Additionally, the Veteran's November 2009 statement construed as a substantive appeal shows that he reported a continuity of hiatal hernia sympatomology since service-a contention that he had not previously made.  When additional evidence is received by the agency of original jurisdiction (AOJ) prior to the transfer of records to the Board, a supplemental statement of the case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record [which was discussed in the SOC or a prior SSOC] or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2011).  In this case, the Veteran's November 2009 statement was received prior to the transfer of records to the Board and is pertinent to at least one of the issues on appeal and does not duplicate evidence previously of record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of gastrointestinal, neurological, and skin treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Chillicothe, Ohio since August 2007.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issues of entitlement to service connection for a hiatal hernia, to include as secondary to the service-connected PTSD; subacute peripheral neuropathy; and chloracne.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


